department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list gp tilh fdollar_figure legend taxpayer a taxpayer b ira x ira y company l company m sum n dear mr this is in response to a ruling_request dated date from your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted taxpayer a is married to taxpayer b during taxpayer a converted a traditional individual_retirement_account ira x maintained with company l to a roth_ira ira y also maintained with company l taxpayer a was eligible to convert traditional_ira x to roth_ira y because the adjusted_gross_income of taxpayer a and taxpayer b taxpayer a’s spouse for calendar_year did not exceed the limit in sec_408a of the internal_revenue_code code taxpayers a and b timely filed their joint federal tax_return on date line 15b of their form_1040 reported the conversion as a distribution of sum n from taxpayer a’s traditional_ira x the conversion was also reported on form_8606 for that year some time after filing the tax_return taxpayer a decided to recharacterize roth_ira y as a traditional_ira taxpayer was eligible to accomplish such recharacterization at any time before the date prescribed by law including extensions for filing the federal_income_tax return for the year of the contribution here the relevant conversion was made for making the relevant tax_return deadline date before the october deadline taxpayer a contacted his account representative at company m the broker-dealer for the roth_ira y to discuss what actions were needed in order to recharacterize the roth_ira in response the broker-dealer furnished taxpayer a with the appropriate ira recharacterization request form in accordance with the form’s instructions taxpayer a submitted a fully completed form to company m during the morning hours of date on that same day taxpayer a contacted company m by telephone in order to confirm receipt of the form taxpayer was told that the form had been properly received on date as evidenced by the date shown at the top of the form it was thus taxpayer a’s understanding that the election was in order and that the recharacterization would be processed within the necessary time period taxpayer a contacted company m again a day or two later to confirm that the necessary documentation had been timely received and was being processed at that time taxpayer a was not made aware of any problems with the recharacterization request taxpayer a assumed the election was in order and the recharacterization was accomplished in accordance with applicable law however due to an administrative oversight taxpayer a’s recharacterization request was not immediately transmitted between company m and company l because of this oversight the transfer of ira assets was not in fact completed on the records of company l on date in the manner required by sec_1_408a-5 of the income_tax regulations to date roth_ira y remains in existence calendar_year is an open_year with respect to taxpayers a and b based on the foregoing facts and representations you have requested the following ruling that pursuant to section of the regulations taxpayer a is granted a period not to exceed days form the date of this ruling letter to recharacterize roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer's failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if since the due_date for making the election specific facts have changed that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight here taxpayer a properly converted traditional_ira x into roth_ira y in in calendar_year taxpayer a decided to recharacterize roth_ira y taxpayer a was eligible to recharacterize roth_ira y as a traditional_ira until date the deadline including extensions for filing the tax_return taxpayer a timely submitted documents to company m to have roth_ira y recharacterized as a traditional_ira however despite taxpayer a’s timely request an administrative oversight in transmitting information between company m and company l prevented the recharacterization from being completed on the records of company l by date as required by regulation sec_1_408a-5 in accordance with regulation sec_301_9100-3 we conclude that taxpayer a acted reasonably and in good_faith since the inadvertent failure to complete the recharacterization was due to intervening events beyond taxpayer a’s control furthermore we also conclude based on the relevant facts and representations that taxpayer a is not using hindsight in requesting relief because taxpayer a did in fact attempt to accomplish the recharacterization within the appropriate regulatory election_period taxpayer a properly and fully completed all steps that were within taxpayer a’s power to recharacterize roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have ‘acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira y as a traditional_ira specifically the service has concluded that you have met the requirements of clause ii of sec_301 b of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira and x and roth_ira y meet the requirements code sec_408 and sec_408a respectively at all relevant times note an amended calendar_year federal form_1040 consistent with this ruling must be filed with the service if it has not already been filed this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions concerning this letter_ruling please contact se t ep ra t1 of my staff at sincerely yours a _ acting manager employee'pians technical group enclosures deleted copy of the ruling notice cc
